DETAILED ACTION
This action is in response to the application filed 09 November 2020.
Claims 1–7 are pending. Claim 1 is independent.
Claims 1–7 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The specification is objected to because the appendix referenced in paragraph 20 was not filed.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. § 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2).
The drawings are objected to under 37 C.F.R. § 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the user interface, e.g. the displaying of emoji, the drop-down menu, etc. must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a step of “the inputted Persian word or Persian phrase being mapped to an emoji”. It is unclear whether “being mapped” means, e.g. creating a mapping from a word/phrase to an emoji, or is merely stating that a mapping between a word/phrase to an emoji exists. “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Claims 2–7 depend from claim 1, and therefore are rejected for the same reasons.
Claim 6 recites “the mapping table directs multiple emojis to be displayed in a drop-down menu”. It is unclear how a mapping table, which is a data structure, can perform an action, i.e. the directing.
Claim 7 depends from claim 6, and therefore is rejected for the same reasons.
Claim Rejections—35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–7 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to an abstract idea without significantly more.
The claims recite, when considered individually or as a whole, methods for generating emoji from Persian text. The limitations of accepting text, mapping emoji, and displaying emoji, under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or by a human using a pen and paper. See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements amount to using a computer as a tool for performing the abstract idea. See MPEP § 2106.05(d).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, i.e. the databases, mapping tables, etc. are used to perform well-understood, routine, and conventional activities such as storing, comparing, and retrieving data in memory. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 are rejected under 35 U.S.C. § 103 as being unpatentable over Tobens, III et al. (US 2017/0083174 A1) [hereinafter Tobens] in view of Tavan et al. (“Persian Emoji Prediction Using Deep Learning and Emoji Embedding”) [hereinafter Tavan].
Regarding independent claim 1, Tobens teaches [a] method of generating an emoji in response to the input of a [word] or [phrase], the method comprising the steps of:	a) a system accepting input of a [word] or [phrase]; A prediction component of a system receives characters and words the user has specified when composing a message (Tobens, ¶ 42).	b) the inputted [word] or [phrase] being mapped to an emoji, the emoji stored in a database of emojis; and The emoji are stored in a data store [database] (Tobens, ¶ 35). The prediction component maps the received message information to an emoji (Tobens, ¶ 42).	c) displaying the emoji mapped to the inputted [word] or [phrase]. The predicted emoji is presented to the user as a suggestion by displaying it within a suggestion region on a user interface (Tobens, ¶¶ 42, 76, FIG. 11).
Tobens teaches generating emoji in response to input of text, but does not expressly teach Persian text. However, Tavan teaches:	[a method of generating an emoji in response to the input of a] Persian word or Persian phrase Emoji are predicted based on Persian text (Tavan, e.g. abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tobens and Tavan. Doing so would have been a matter of simple substitution of one known element (the English language) for another (the Persian language) to obtain a predictable result (an emoji generator accepting Persian text).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Tobens/Tavan further teaches:	the inputted Persian word or Persian phrase being inputted into an electronic message. The message may be a text message, email message, etc. (Tobens, ¶ 40).
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Tobens/Tavan further teaches:	displaying the mapped emoji after the inputted Persian word or Persian phrase. The emoji is added to the message composing region at the end of the input text (Tobens, ¶ 76, FIG. 11). [Tobens shows the emoji being placed to the right of the input text, as English is a left-to-right language. In the hypothetical combination of Tobens and Tavan, the text would be input right-to-left, and therefore the emoji would be inserted to the left of the text.]
Claims 4–7 are rejected under 35 U.S.C. § 103 as being unpatentable over Tobens and Tavan, further in view of Grieves et al (US 2015/0100537 A1) [hereinafter Grieves].
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated. Tobens/Tavan teaches mapping emoji to words (Tobens, ¶ 42) but does not expressly teach a mapping table. However, Grieves teaches:	using a mapping table used to correlate the inputted Persian word or Persian phrase to the emoji. A mapping table is used to correlate emoji to words, to offer emoji as a prediction (Grieves, ¶ 60). [In the combination of Tobens, Tavan, and Grieves, the mapping table to map emoji to Persian words instead of English words.]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tobens/Tavan and Grieves. Doing so would have been a matter of simple substitution of one known element (the unspecified data structure of Tobens) for another (a mapping table) to obtain a predictable result (an emoji generator mapping emoji to text using a mapping table).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Tobens/Tavan/Grieves further teaches:	using a database of Persian words and Persian phrases that is compared to the inputted Persian word or Persian phrase, when a match in the database of Persian words and Persian phrases is found the mapping table is used with the database of emojis to find the emoji to display. Dictionaries [databases] for languages are used to predict words based on input text, which can then be mapped to emoji using the mapping table (Grieves, ¶¶ 59–60). [Grieves teaches dictionaries for various languages, but does not expressly teach Persian; in the combination of Tobens, Tavan, and Grieves, one of the dictionaries would be Persian.]
Regarding dependent claim 6, the rejection of parent claim 5 is incorporated and Tobens/Tavan/Grieves further teaches:	wherein the mapping table directs multiple emojis to be displayed in a drop-down menu, the multiple emojis stored in the database of emojis. The predictions may be displayed in a drop-down box or slide-out window (Grieves, ¶¶ 33, 80). Multiple candidate emoji may be presented (Grieves, ¶¶ 38, 80).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Tobens/Tavan/Grieves further teaches:	wherein the system comprises a server in communication with a network and the network in communication with an end user, the end user inputting the Persian word or Persian phrase being mapped to an emoji. The prediction engine may be implemented in a client/server arrangement such that the predictions are provided from a server to client devices (Grieves, ¶¶ 112–118).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                  
/Tyler Schallhorn/Examiner, Art Unit 2176